Title: From John Adams to Robert R. Livingston, 28 July 1783
From: Adams, John
To: Livingston, Robert R.


          Sir
            Amsterdam, July 28. 1783
          I find upon Inquiry, that there are in this Republick at Amsterdam, Rotterdam and Dort, near 130 Sugar Houses. The whole of the raw Sugars produced, in Surrinam, Berbice Essequibo & Demarary, were wrought in these houses. and besides, raw Sugars were purchased in Bourdeaux & Nantes, after being imported from the French Islands in French Bottoms: raw Sugars were also purchased in London, which went under the general Name of Barbadoes Sugars, although they were the Growth of all the English Islands, and imported to London in Brittish Bottoms. I have learned farther, that great Quantities of raw Brazil Sugars were purchased in Lisbon, and that these were cheaper than any of the others. All these raw Sugars were imported into Amsterdam Rotterdam and Dort, and there manufactured for Exportation.
          We must endeavour to obtain a Share in this Trade especially with Lisbon, or the Western Islands. Since it is certain that Neither Portugal, France nor England have been able to manufacture all their raw sugars, but each of them sold considerable Quantities to the Dutch, I Suppose that We may undoubtedly purchase Such Sugars in future in Lisbon, Bourdeaux, Nantes, London, and perhaps in Ireland and carry them where We please, either home to America, or to Amsterdam, or to any Part of Europe, and there sell them: and in this Way promote our own carrying Trade as well as enable ourselves to make Remittances.— I cannot See why the English or French Should be averse to their Sugars going to America directly and if they insist upon carrying them in their own ships, We may Still have enough of them.— The Dutch have the most pressing commercial motives to bring home their West India Produce: yet they would really gain the most by opening a free Communication with Us, because they would the most Suddenly make their Colonies flourish by it.
          Melasses and Rum We shall have probably from all the Islands English French and Dutch in our own Bottoms, unless the three Nations should agree together to keep the whole Trade of their Islands in their own ships which is not likely.
          I have made all the Inquiry I could, and have Sown all the seeds I could, in order to give a Spur to our Loan. Three Thousand Obligations, have been Sold and the other 2000 are signed. But at this Time there is a greater Scarcity of Money than ever was known The Scarcity is So great that the Agio of the Bank, which is commonly at four or five Per Cent fell to one and an half. The Directors at length Shut up the Bank and it continues shut. The English omnium which at first was sold for Eight and Ten Per Cent Profit, fell to one & an half. This Scarcity of Money will continue untill the arrival of the Spanish Flota at Cadiz. Seven Eighths of the Treasures of that Flota, will come here and make Money Plenty. Then we may expect that my Obligations will sell.
          In the Mean Time, I have great Pleasure, in assuring you that there is not one foreign Loan, open in this Republick which is in so good Credit, or goes so quick as mine. The Empress of Russia opened a Loan of five Millions, about the Same time when I opened mine. She is far from having obtained Three Millions of it.— Spain opened a Loan with the House of Hope, at the same Time, for two Millions only, and you may depend upon it, it is very far from being full.— Not one Quarter Part of the Loan of France, upon Life Rents, advantageous as it is, to the Lender is full.— in Short, there is not one Power in Europe whose Credit is so good here as ours. Russia and Spain too, allow of facilities to Undertakers and others, in disposing of their Obligations, much more considerable than ours, yet all does not Succeed.— You will See Persons and Letters in America, which will affirm that the Spanish Loan is full and that France & Spain can have what Money they will here. Believe me this is all Stock Jobbing Gascoignade.— I have made very particular Inquiries, and find the foregoing Account to be the Truth.— Of all the sons of Men, I believe the Stockjobbers are the greatest Lyars. I know it has been given out that the Spanish Loan, which was opened at Hopes, was full the first day. This I know has been affirmed, in the hearing of Americans, with a Confidence peculiar, and with a design I Suppose, that it should be written or reported to Congress.— But I am now assured that it is so far from being true, that it is not near full to this hour. Let me beg of you Sir, to give Mr Morris an Extract of this, because I am so pressed for Time that I cannot write to him.
          Upon farther Inquiry concerning Sugars, I find, that the Dutch were used to purchase annually considerable Quantities of the raw sugars of Spain, as well as of France England and Portugal. Some of these, they obtained by a clandestine Trade, between Couracao, and the Havannah and st Domingo, but the greater Part were purchased at Cadiz. I Suppose our Merchants and Masters of Vessells, will be as adroit at inventing and executing Projects of illicit Trade as others. But this is a Resource that Congress and the States cannot depend on, nor take into their Calculations. illicit Trade will ever bear, but a small Proportion to that which is permitted. And our Governments Should take their Measures for obtaining by legal and honourable Means, from Spain Portugal, France, England Holland and Denmark all the West India Productions, which our People may want for Consumption for Manufacture and for Exportation.
          With great Respect I have the Honour to be / Sir your most obedient and most humble / servant
          John Adams.
        